Dismissed and Opinion filed August 29, 2002








Dismissed and Opinion filed August 29, 2002.





 





 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00405-CV
____________
 
JOSEPH YOUNG, Appellant
 
V.
 
HARRIS COUNTY SHERIFF=S DEPARTMENT, ET AL., Appellees
 

 
On
Appeal from the 269th District Court
Harris County, Texas
Trial
Court Cause No. 01-25049
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed August 7, 2001.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On July 23, 2002, notification was transmitted to all parties
of the Court=s intent to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).




On August 2, 2002, appellant filed a motion asking to proceed
on appeal as an indigent, i.e., without payment of costs.  On August 8, 2002, the motion was denied
because appellant did not comply with rule 20.1(c) of the Texas Rules of
Appellate Procedure.  Appellant filed no
other response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed August 29, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P.
47.3(b).